Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of March __, 2014,
by and between NEXT GRAPHITE, INC. (formerly, Zewar Jewellery, Inc.), a Nevada
corporation (the “Company”), and the subscribers identified on the signature
pages hereto (each a “Subscriber” and collectively, the “Subscribers”).


RECITALS:


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”).


WHEREAS, Burnham Securities, Inc. is acting as lead placement agent (“Placement
Agent”), on a “best efforts” basis, in a private offering (the “Offering”) in
which the Subscribers agree to purchase and the Company agrees to offer and sell
up to 4,000,000 shares (the “Shares”) of the Company’s common stock, $0.0001 par
value per share (the “Common Stock”) at a per share price of $1.00, as adjusted
for the Stock Split, for aggregate gross proceeds of a minimum of $250,000 (the
“Minimum Offering”) to a maximum of $4,000,000 (the “Purchase Price”). The
Shares are hereinafter referred to as the “Purchased Securities.”
 
WHEREAS, such Offering is in connection with the combination (the “Combination”)
of the Company and African Graphite, Inc., a Nevada corporation (“AGI”). The
closing of the Combination occurred on November 14, 2013.
 
WHEREAS, on November 14, 2013, AGI entered with NMC Corp., a company organized
under the laws of the Province of Ontario, Canada ("NMC"), into a Stock Purchase
Option Agreement substantially in the form of Exhibit A hereto (the “Option
Agreement”).
 
WHEREAS, on December 16, 2013, the Company effected a 7.8-for-1 forward stock
split of its issued and outstanding shares of Common Stock (the “Stock Split”).
 
WHEREAS, in connection with the closing of the Combination and the Offering and
pursuant to the Option Agreement, NMC was issued 1,615,385 pre-split shares of
Common Stock.  These shares are subject to a Lock-Up Agreement in the form of
Exhibit B hereto (the “Lock-Up Agreement”), and a Stock Escrow Agreement in the
form of Exhibit C hereto (the “Stock Escrow Agreement”).
 
WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Purchased Securities and the Subscriber desires to purchase that number of
Purchased Securities set forth on the signature page hereto on the terms and
conditions set forth herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:
 
1.           Purchase and Sale of Shares. Subject to the satisfaction or waiver
of the terms and conditions of this Agreement, on the Closing Date (as defined
below), each Subscriber shall purchase and the Company shall sell to each
Subscriber the Purchased Securities for the portion of the Purchase Price
designated on the signature pages hereto.
 
 
 

--------------------------------------------------------------------------------

 


2.           Closing.  The issuance and sale of the Purchased Securities shall
occur on the closing date (the “Closing Date”), which shall be the date that
Subscriber funds representing the net amount due to the Company from the
Purchase Price of the Offering is transmitted by wire transfer or otherwise to
or for the benefit of the Company including any wire transfers to AGI. The
consummation of the transactions contemplated herein (the “Closing”) shall take
place at the offices of Ofsink, LLC, 900 Third Avenue, 5th Floor, New York, New
York 10022 on such date and time as the Subscribers and the Company may agree
upon; provided, that all of the conditions set forth in Section 9 hereof and
applicable to the Closing shall have been fulfilled or waived in accordance
herewith. The Subscriber and the Company acknowledge and agree that the Company
may consummate the sale of additional Purchased Securities to the Subscribers,
on the terms set forth in this Agreement and the other Transaction Documents as
defined herein, at more than one closing, each of which shall be held no later
than December 31, 2014 (each referred to herein as a “Closing”).
 
3.           Subscriber Representations, Warranties and Covenants.  The
Subscriber hereby represents and warrants to and agrees with the Company that:


(a)           Organization and Standing of the Subscriber.   If such Subscriber
is an entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.


(b)           Authorization and Power.   Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined in Section 4.1(c)) and to purchase the Purchased
Securities being sold to it hereunder.  The execution, delivery and performance
of this Agreement and the other Transaction Documents by such Subscriber and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required.  This
Agreement and the other Transaction Documents have been duly authorized,
executed and delivered by such Subscriber and constitute, or shall constitute
when executed and delivered, a valid and binding obligation of such Subscriber
enforceable against such Subscriber in accordance with the terms thereof.


(c)           No Conflicts.   The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Subscriber is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents or to purchase the Purchased Securities in accordance with
the terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.
 
 
 

--------------------------------------------------------------------------------

 


(d)           Acquisition for Investment. The Subscriber is acquiring the
Purchased Securities solely for its own account for the purpose of investment
and not with a view to or for resale in connection with a distribution.  The
Subscriber does not have a present intention to sell the Purchased Securities,
nor a present arrangement (whether or not legally binding) or intention to
effect any distribution of the Purchased Securities to or through any person or
entity; provided, however, that by making the representations herein and subject
to Section 3(h) below, the Subscriber does not agree to hold the Purchased
Securities for any minimum or other specific term and reserves the right to
dispose of the Purchased Securities at any time in accordance with Federal and
state securities laws applicable to such disposition.  The Subscriber
acknowledges that it is able to bear the financial risks associated with an
investment in the Purchased Securities and that it has been given full access to
such records of the Company and the subsidiaries and to the officers of the
Company and the subsidiaries and received such information as it has deemed
necessary or appropriate to conduct its due diligence investigation and has
sufficient knowledge and experience in investing in companies similar to the
Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company.  The Subscriber
further acknowledges that the Subscriber understands the risks of investing in
companies which operate primarily in Ukraine and that the purchase of the
Purchased Securities involves substantial risks.


(e)           Information on Company.    Such Subscriber has been furnished with
or has had access to the EDGAR Website of the Commission and to the Company’s
Form 10-Q filed on EDGAR on August 27, 2013 for the fiscal quarter ended July
31, 2013, together with all other filings made with the Commission available at
the EDGAR website (hereinafter referred to collectively as the “Reports”) and
all correspondence from the Commission to the Company including but not limited
to the Commission’s comment letters relating to the Company’s periodic filings
with the Commission whether available at the EDGAR website or not.  In addition,
such Subscriber has received in writing from the Company and AGI such other
information concerning their operations, financial condition and other matters
as such Subscriber has requested in writing, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Subscriber deems material in
deciding on the advisability of investing in the Purchased Securities.  Such
Subscriber has relied on the Reports and Other Written Information in making its
investment decision.
 
(f)           Opportunities for Additional Information.  The Subscriber
acknowledges that the Subscriber has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company.
 
 
 

--------------------------------------------------------------------------------

 


(g)           Information on Subscriber.   If the Subscriber is a U.S. Person
(as that term is defined in Section 3(o) of this Agreement), then such
Subscriber represents that the Subscriber is, and will be on the Closing Date,
an “accredited investor”, as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Subscriber to
utilize the information made available by the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Such Subscriber
has the authority and is duly and legally qualified to purchase and own the
Purchased Securities.  Such Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.  The
information set forth on the signature page hereto regarding such Subscriber is
accurate.


(h)           Compliance with 1933 Act.   If a U.S. Person, such Subscriber
understands and agrees that the Purchased Securities have not been registered
under the 1933 Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act
(based in part on the accuracy of the representations and warranties of the
Subscriber contained herein), and that such Purchased Securities must be held
indefinitely unless a subsequent disposition is registered under the 1933 Act or
any applicable state securities laws or is exempt from such registration.  The
Subscriber acknowledges that the Subscriber is familiar with Rule 144 of the
rules and regulations of the Commission, as amended, promulgated pursuant to the
1933 Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. The Subscriber understands
that to the extent that Rule 144 is not available, the Subscriber will be unable
to sell any Purchased Securities without either registration under the 1933 Act
or the existence of another exemption from such registration requirement. In any
event, and subject to compliance with applicable securities laws, the Subscriber
may enter into lawful hedging transactions in the course of hedging the position
they assume and the Subscriber may also enter into lawful short positions or
other derivative transactions relating to the Purchased Securities, and deliver
the Purchased Securities, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Purchased Securities,
to third parties who in turn may dispose of these Purchased Securities.


(i)           Purchased Securities Legend.  The Purchased Securities shall bear
the following or similar legend:


“THE ISSUANCE AND SALE OF THE PURCHASED SECURITIES REPRESENTED BY THIS
CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, NOR APPLICABLE STATE SECURITIES LAWS.  THE PURCHASED SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE PURCHASED SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT, OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING, THE PURCHASED
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE PURCHASED SECURITIES.”
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           Communication of Offer.  The offer to sell the Purchased
Securities was directly communicated to such Subscriber by the Company.  At no
time was such Subscriber presented with or solicited by any leaflet, newspaper
or magazine article, radio or television advertisement, or any other form of
general advertising or solicited or invited to attend a promotional meeting
otherwise than in connection and concurrently with such communicated offer.


(k)          Restricted Securities.   Such Subscriber understands that the
Purchased Securities have not been registered under the 1933 Act and such
Subscriber will not sell, offer to sell, assign, pledge, hypothecate or
otherwise transfer any of the Purchased Securities unless pursuant to an
effective registration statement under the 1933 Act, or unless an exemption from
registration is available.  Notwithstanding anything to the contrary contained
in this Agreement, such Subscriber may transfer (without restriction and without
the need for an opinion of counsel) the Purchased Securities to its Affiliates
(as defined below) provided that each such Affiliate is an “accredited investor”
under Regulation D and such Affiliate agrees to be bound by the terms and
conditions of this Agreement. For the purposes of this Agreement, an “Affiliate”
of any person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Affiliate includes each Subsidiary of the Company. For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(l)           No Governmental Review.   Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Purchased Securities
or the suitability of the investment in the Purchased Securities nor have such
authorities passed upon or endorsed the merits of the offering of the Purchased
Securities.


(m)         Correctness of Representations.  Such Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless such Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.  The Subscriber
understands that the Purchased Securities are being offered and sold in reliance
on a transactional exemption from the registration requirement of Federal and
state securities laws and the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Subscriber set forth herein in order to determine the applicability of
such exemptions and the suitability of the Subscriber to acquire the Purchased
Securities.
 
 
 

--------------------------------------------------------------------------------

 


(n)         Short Sales and Confidentiality. Other than the transaction
contemplated hereunder, the Subscriber has not directly or indirectly, nor has
any person acting on behalf of or pursuant to any understanding with the
Subscriber, executed any disposition, including short sales (but not including
the location and/or reservation of borrowable shares of Common Stock), in the
securities of the Company during the period commencing from the time that the
Subscriber first received a term sheet from the Company or any other person
setting forth the material terms of the transactions contemplated hereunder
until the date that the transactions contemplated by this Agreement are first
publicly announced.  The Subscriber covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company, the Subscriber will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).


(o)         Additional Representations, Warranties and Covenants of Non-U.S.
Persons.


(i)           The Subscriber understands that the investment offered hereunder
has not been registered under the 1933 Act.


(ii)           If the Subscriber is not a “U.S. Person” (as defined below), the
Subscriber agrees and acknowledges that it was not, a “U.S. Person” at the time
the Subscriber was offered the Purchased Securities and as of the date hereof:


 
(A)
Any natural person resident in the United States;

 
 
(B)
Any partnership or corporation organized or incorporated under the laws of the
United States;



 
(C)
Any estate of which any executor or administrator is a U.S. person;



 
(D)
Any trust of which any trustee is a U.S. person;

 
 
(E)
Any agency or branch of a foreign entity located in the United States;



 
(F)
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;



 
(G)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and



 
(H)
Any partnership or corporation if (i) organized or incorporated under the laws
of any foreign jurisdiction and (ii) formed by a U.S. person principally for the
purpose of investing in securities not registered under the 1933 Act, unless it
is organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) of Regulation D promulgated under the 1933 Act) who are not natural
persons, estates or trusts.

 
 
 

--------------------------------------------------------------------------------

 
 
“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.


(iii)           The Subscriber understands that no action has been or will be
taken in any jurisdiction by the Company that would permit a public offering of
the Purchased Securities in any country or jurisdiction where action for that
purpose is required.


(iv)           The Subscriber (i) as of the execution date of this Agreement is
not located within the United States, and (ii) is not purchasing the Purchased
Securities for the account or benefit of any U.S. Person, except in accordance
with one or more available exemptions from the registration requirements of the
1933 Act or in a transaction not subject thereto.


(v)            The Subscriber will not resell the Purchased Securities except in
accordance with the provisions of Regulation S (Rule 901 through 905 and
Preliminary Notes thereto), pursuant to a registration statement under the 1933
Act, or pursuant to an available exemption from registration; and agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the 1933 Act.


(vi)           The Subscriber will not engage in hedging transactions with
regard to shares of the Company prior to the expiration of the distribution
compliance period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in
Rule 903 of Regulation S, as applicable, unless in compliance with the 1933 Act;
and as applicable, shall include statements to the effect that the securities
have not been registered under the 1933 Act and may not be offered or sold in
the United States or to U.S. persons (other than distributors) unless the
securities are registered under the 1933 Act, or an exemption from the
registration requirements of the 1933 Act is available.


(vii)           No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising in
violation of the 1933 Act has been or will be used nor will any offers by means
of any directed selling efforts in the United States be made by the Subscriber
or any of their representatives in connection with the offer and sale of the
Purchased Securities.
 
4.           Company Representations and Warranties. The Company represents and
warrants to and agrees with each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation or other entity
duly incorporated or organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and has the
requisite corporate power to own its properties and to carry on its business as
presently conducted.  The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect.  For purposes of this Agreement, a “Material Adverse
Effect” means any material adverse effect on the business, operations,
properties, or financial condition of the Company and its Subsidiaries
individually, or in the aggregate and/or any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its obligations under this Agreement in any
material respect.  For purposes of this Agreement, “Subsidiary” means, with
respect to any entity at any date, any corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity of which more than 30% of (i) the outstanding
capital stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
entity, (ii) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (iii) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such entity.  As
of the Closing Date, all of the Company’s Subsidiaries and the Company’s
ownership interest therein are set forth on Schedule 4(a).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
(c)           Authority; Enforceability.  This Agreement, the Lock-Up
Agreements, the Stock Escrow Agreement, and any other agreements delivered
together with this Agreement or in connection herewith (collectively, the
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.  The Company has full corporate power and authority necessary to
enter into and deliver the Transaction Documents and to perform its obligations
thereunder.
 
(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis as of the date of this Agreement and the Closing Date (not including the
Purchased Securities) are set forth on Schedule 4(d).  Except as set forth on
Schedule 4(d), there are no options, warrants, or rights to subscribe to,
securities, rights, understandings or obligations convertible into or
exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company or any of the Subsidiaries.  The
only officer, director, employee and consultant stock option or stock incentive
plan or similar plan currently in effect or contemplated by the Company is
described on Schedule 4.1(d).  There are no outstanding agreements or preemptive
or similar rights affecting the Company’s common stock.
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the Over The Counter Bulletin Board (the
“Bulletin Board”) or the Company’s stockholders is required for the execution by
the Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Purchased Securities.  The Transaction
Documents and the Company’s performance of its obligations thereunder have been
unanimously approved by the Company’s Board of Directors.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any governmental authority in the world, including
without limitation, the United States, or elsewhere is required by the Company
or any Affiliate of the Company in connection with the consummation of the
transactions contemplated by this Agreement, except as would not otherwise have
a Material Adverse Effect or the consummation of any of the other agreements,
covenants or commitments of the Company or any Subsidiary contemplated by the
other Transaction Documents. Any such qualifications and filings will, in the
case of qualifications, be effective on the Closing and will, in the case of
filings, be made within the time prescribed by law.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)            No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 3 are true and correct, neither the
issuance nor sale of the Purchased Securities nor the performance of the
Company’s obligations under this Agreement and all other Transaction Documents
entered into by the Company relating thereto will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
(ii)          result in the creation or imposition of any lien, charge or
encumbrance upon the Purchased Securities or any of the assets of the Company or
any of its Affiliates, except in favor of Subscriber as described herein; or
 
(iii)         result in the activation of any anti-dilution rights or a reset or
repricing of any debt, equity or security instrument of any creditor or equity
holder of the Company, or the holder of the right to receive any debt, equity or
security instrument of the Company nor result in the acceleration of the due
date of any obligation of the Company; or
 
(iv)         result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.
 
(g)           The Purchased Securities.  The Purchased Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;
 
 
 

--------------------------------------------------------------------------------

 


(ii)          have been, or will be, duly and validly authorized and on the date
of issuance of the Purchased Securities, the Purchased Securities will be duly
and validly issued, fully paid and non-assessable;
 
(iii)         will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company; and
 
(iv)         will not subject the holders thereof to personal liability by
reason of being such holders.
 
(h)           Litigation.  Except as disclosed in the Reports, there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the complete and timely performance
by the Company of its obligations under the Transaction Documents.  There is no
pending or, to the best knowledge of the Company, basis for or threatened
action, suit, proceeding or investigation before any court, governmental agency
or body, or arbitrator having jurisdiction over the Company, or any of its
Affiliates which litigation if adversely determined would have a Material
Adverse Effect.
 
(i)            No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Purchased Securities or affect the price at which the Purchased
Securities may be issued or resold.
 
(j)            Information Concerning Company.  The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates which information is required to be disclosed
therein.   Since July 31, 2013 and except as modified in the Reports or in the
Schedules hereto, there has been no Material Adverse Effect relating to the
Company’s business, financial condition or affairs. The Reports, including the
financial statements included therein do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances and when made.
 
 (k)          Defaults.  The Company is not in material violation of its
articles of incorporation or bylaws.   The Company is (i) not in default under
or in violation of any other material agreement or instrument to which it is a
party or by which it or any of its properties are bound or affected, which
default or violation would have a Material Adverse Effect, (ii) not in default
with respect to any order of any court, arbitrator or governmental body or
subject to or party to any order of any court or governmental authority arising
out of any action, suit or proceeding under any statute or other law respecting
antitrust, monopoly, restraint of trade, unfair competition or similar matters
which default would have a Material Adverse Effect, or (iii) not in violation of
any statute, rule or regulation of any governmental authority which violation
would have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(l)            No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Purchased Securities pursuant to this Agreement to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions.  No prior offering will impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Purchased Securities to be integrated with other offerings which would
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Purchased Securities that would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.
 
(m)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D/Regulation S under the 1933 Act) in connection with the
offer or sale of the Purchased Securities.
 
(n)           No Undisclosed Liabilities.  Since July 31, 2013, except as
disclosed in the Reports, the Company has no liabilities or obligations which
are material, individually or in the aggregate, other than those incurred in the
ordinary course of the Company businesses since July 31, 2013 and which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, except as disclosed in the Reports or on Schedule 4(n).
 
(o)           No Undisclosed Events or Circumstances.  Since July 31, 2013,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.
 
(p)          Dilution.   The Company’s executive officers and directors
understand the nature of the Purchased Securities being sold hereby and
recognize that the issuance of the Purchased Securities will have a potential
dilutive effect on the equity holdings of other holders of the Company’s equity
or rights to receive equity of the Company.  The board of directors of the
Company has concluded, in its good faith business judgment that the issuance of
the Purchased Securities is in the best interests of the Company.  The Company
specifically acknowledges that its obligation to issue the Purchased Securities
is binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company or parties entitled to receive equity of the Company.
 
(q)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers previously
and presently employed by the Company, including, but not limited to, disputes
or conflicts over payment owed to such accountants and lawyers, nor have there
been any such disagreements during the two years prior to the Closing Date, in
each case, that could cause a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 


(r)            Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(s)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”).  Pursuant to the provisions of the 1934
Act, the Company has timely filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months.


(t)            Listing.  The Company’s common stock is quoted on the Bulletin
Board currently under the symbol “ZWJW.”  The Company has not received any oral
or written notice that its common stock is not eligible nor will become
ineligible for quotation on the Bulletin Board nor that its common stock does
not meet all requirements for the continuation of such quotation.  The Company
satisfies all the requirements for the continued quotation of its common stock
on the Bulletin Board.


(u)           Transfer Agent.   The name, address, telephone number, fax number,
contact person and email address of the Company transfer agent is set forth on
Schedule 4(u) hereto.


(w)           Employees. Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees.
Neither the Company nor any Subsidiary has any employment contract, agreement
regarding proprietary information, non-competition agreement, non-solicitation
agreement, confidentiality agreement, or any other similar contract or
restrictive covenant, relating to the right of any officer, employee or
consultant to be employed or engaged by the Company or such Subsidiary required
to be disclosed with the Commission under the Securities Exchange Act of 1934,
as amended (the “1934 Act”) on Form 8-K that is not so disclosed. To the
knowledge of the Company, no officer, consultant or key employee of the Company
or any Subsidiary whose termination, either individually or in the aggregate,
would have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.


(x)            Public Utility Holding Company Act; Investment Company Act and
U.S. Real Property Holding Corporation Status. The Company is not a “holding
company” or a “public utility company” as such terms are defined in the Public
Utility Holding Company Act of 1935, as amended. The Company is not, and as a
result of and immediately upon the Closing will not be, an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended.
 
 
 

--------------------------------------------------------------------------------

 


(y)           ERISA. No liability to the Pension Benefit Guaranty Corporation
has been incurred with respect to any Plan (as defined below) by the Company or
any of its Subsidiaries which is or would be materially adverse to the Company
and its subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Purchased Securities will
not involve any transaction which is subject to the prohibitions of Section 406
of ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code of 1986, as amended, provided, that, if any of
the Subscribers, or any person or entity that owns a beneficial interest in any
of the Subscribers, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(bb), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.


(z)            Independent Nature of Subscribers. The Company acknowledges that
the obligations of each Subscriber under the Transaction Documents are several
and not joint with the obligations of any other Subscriber, and no Subscriber
shall be responsible in any way for the performance of the obligations of any
other Subscriber under the Transaction Documents. The Company acknowledges that
the decision of each Subscriber to purchase securities pursuant to this
Agreement has been made by such Subscriber independently of any other Subscriber
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have been made or given by any other Subscriber or by
any agent or employee of any other Subscriber, and no Subscriber or any of its
agents or employees shall have any liability to any Subscriber (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Documents, and no action taken by any Subscriber pursuant hereto or
thereto, shall be deemed to constitute the Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Subscriber shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose.


(aa)          OFAC. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
person acting on behalf of any of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Purchased
Securities, or lend, contribute or otherwise make available such proceeds to any
subsidiary of the Company, joint venture partner or other person or entity,
towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any
other country sanctioned by OFAC or for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.
 
 
 

--------------------------------------------------------------------------------

 


(bb)         Money Laundering Laws. The operations of each of the Company and
its Subsidiaries are and have been conducted at all times in compliance with the
money laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.


(cc)         Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.
 
(dd)         Survival.  The foregoing representations and warranties shall
survive for a period of two years after the Closing Date.
 
(ee)         No Brokers.  Neither the Company nor any Subsidiary has taken any
action which would give rise to any claim by any person for brokerage
commissions, finder’s fees or similar payments relating to this Agreement or the
transactions contemplated hereby, except for dealings with the Placement Agents,
whose commissions and fees will be paid by the Company and except as set forth
on Schedule 4(ee).
 
5.           Regulation D/Regulation S Offering.  The offer and issuance of the
Purchased Securities to the Subscribers is being made pursuant to the exemption
from the registration provisions of the 1933 Act afforded by Section 4(2) or
Section 4(6) of the 1933 Act or Rule 506 of Regulation D and/or Regulation S
promulgated thereunder.
 
6.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:
 
(a)           Stop Orders.  The Company will advise the Subscribers, within
twenty-four hours after it receives notice of issuance by the Commission, any
state securities commission or any other regulatory authority of any stop order
or of any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the common stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.  The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Purchased Securities, except as may be required by any applicable federal or
state securities laws and unless contemporaneous notice of such instruction is
given to the Subscribers.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Listing/Quotation.  The Company will maintain the quotation or
listing of its common stock on the Nasdaq Capital Market, Nasdaq Global Market,
Nasdaq Global Select Market, Bulletin Board, OTCQB or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the common stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable, as long as any Purchased
Securities are outstanding.
 
(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Purchased Securities to the Subscribers and promptly provide
copies thereof to the Subscribers.
 
(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) two (2) years after the final Closing Date, or (ii) the
date when the Purchased Securities can be resold or transferred by the
Subscribers pursuant to Rule 144 (the date of such latest occurrence being the
“End Date”), the Company will comply in all respects with its reporting and
filing obligations under the 1934 Act.  The Company will use its best efforts
not to take any action or file any document (whether or not permitted by the
1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend its
reporting and filing obligations under said acts until the End Date.  Until all
of the Purchased Securities are sold by the Subscriber, the Company will
continue the listing or quotation of the Common Stock on a Principal Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.
 
(e)           Use of Proceeds.   The proceeds of the Offering will be employed
by the Company for expenses of the Offering, for the purposes set forth on
Schedule 6(e) and general working capital.  Except as described on Schedule
6(e), the Purchase Price may not and will not be used for accrued and unpaid
officer and director salaries, payment of financing related debt, redemption of
outstanding notes or equity instruments of the Company nor non-trade obligations
outstanding on the Closing Date.
 
 (f)           Taxes.  The Company will promptly pay and discharge, or cause to
be paid and discharged, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Company will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefore.
 
(g)           Books and Records.  The Company will keep true records and books
of account in which full, true and correct entries will be made of all dealings
or transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           Governmental Authorities.   The Company shall duly observe and
conform in all material respects to all valid requirements of governmental
authorities relating to the conduct of its business or to its properties or
assets.
 
(i)            Registration Statements on Form S-8.  Until twelve (12) months
after the initial Closing Date, the Company will not, without the consent of the
Majority Holders, file with the United States Securities and Exchange Commission
(the “SEC”) any registration statements on Form S-8.
 
(j)             DTC Program.  Promptly after the closing of the Combination, the
Company shall become a DTC FAST participant, and will, for a period of at least
two (2) years from the final Closing Date, employ as the transfer agent for the
Purchased Securities a participant in the Depository Trust Company Automated
Securities Transfer Program that is eligible to deliver shares via the Deposit
Withdrawal Agent Commission System.
 
7.           Indemnification.


(a)           In consideration of each Investor's execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Subscriber and
each holder of any Purchased Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons' agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the "Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any of its Subsidiaries in any
of the Transaction Documents, (b) any breach of any covenant, agreement or
obligation of the Company or any of its Subsidiaries contained in any of the
Transaction Documents or (c) any cause of action, regulatory action, suit or
claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company or any of
its Subsidiaries or any cause of action, suit or claim filed by another
shareholder, whether presently a shareholder or not, of the Company) and arising
out of, resulting from, or relating to  the execution, delivery, performance,
enforcement, or act or omission of any Indemnitee relating to any rights or
obligations arising from or as a result of any Transaction Documents.
 
(b)           The Subscribers agree to indemnify, hold harmless, and reimburse
the Company, the Company's officers, directors, agents, Affiliates, members,
managers, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon them or any such person which
results, arises out of or is based upon liability that occurs as a result of an
adjudication or finding by a court of competent jurisdiction of a material
misrepresentation by the Subscribers in this Agreement or in any Exhibits or
Schedules attached hereto or in any Transaction Documents. Notwithstanding the
forgoing, in no event shall the liability of the Subscriber or permitted
successor hereunder, or under any Transaction Documents or other agreement
delivered in connection herewith, exceed the Purchase Price paid by such
Subscriber.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Each person entitled to indemnification under this Section 7 (for
the purpose of this Section 7(c) only, an "Indemnified Party") shall give notice
as promptly as reasonably practicable to each party required to provide
indemnification under this Section 7 (for the purpose of this Section 7(c) only,
an "Indemnifying Party") of any action commenced against or by it in respect of
which indemnity may be sought hereunder, but failure to so notify an
Indemnifying Party shall not release such Indemnifying Party from any liability
that it may have, otherwise than on account of this indemnity agreement so long
as such failure shall not have materially prejudiced the position of the
Indemnifying Party. Upon such notification, the Indemnifying Party shall assume
the defense of such action if it is a claim brought by a third party, and after
such assumption the Indemnifying Party shall not be entitled to reimbursement of
any expenses incurred by it in connection with such action except as described
below. In any such action, any Indemnified Party shall have the right to retain
its own counsel.   The Indemnifying Party shall not be liable for any settlement
of any proceeding effected without its written consent (which shall not be
unreasonably withheld or delayed by such Indemnifying Party), but if settled
with such consent or if there be final judgment for the plaintiff, the
Indemnifying Party shall indemnify the Indemnified Party from and against any
loss, damage or liability by reason of such settlement or judgment.
 
8.           Anti-dilution and Purchase Rights.


(a)           Right of Participation.   For twelve months after the Closing, the
Subscribers shall have the right to purchase up to 25% of the securities offered
by the Company in any subsequent offering (the “Follow-On Financing”) upon the
same terms as offered to all other offerees. The Subscribers shall be given not
less than ten Business Days prior written notice (the “Notice of Sale”) of any
proposed Follow-On Financing and shall have the right during the ten Business
Days following receipt of the Notice of Sale to purchase the securities offered
in the Follow-On Financing.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Anti-Dilution Adjustment.   Other than in connection with Excepted
Issuances (as such term is defined in the last sentence of this Section 8(b)),
if within twelve months following the initial Closing of the sale of Shares in
the Offering, the Company shall issue without the consent of the Majority
Holders any Common Stock or securities convertible into or exercisable for
shares of Common Stock (or modify the conversion or exercise price of any of the
foregoing which may be outstanding) to any person or entity at a price per share
which shall be less than 100% of the price per share of the Shares purchased by
such Subscriber (including any issuances of securities in connection with the
closing of a registered primary offering of any securities of the Company in any
jurisdiction), subject to adjustment for stock dividends, subdivisions and
combinations (the “Lower Price Issuance”), then the Company shall issue, for
each such occasion, additional shares of Common Stock to the Subscriber
respecting the Purchased Securities that are then still owned by the Subscriber
at the time of the Lower Price Issuance so that the average per share purchase
price of the Purchased Securities owned by the Subscriber on the date of the
Lower Price Issuance plus such additional shares issued to Subscriber pursuant
to this Section 8(b) is equal to such other lower price per share.  The delivery
to Subscriber of the additional shares of Common Stock shall be not later than
the 5 Business Days after the closing date of the transaction giving rise to the
requirement to issue additional shares of Common Stock.  For purposes of the
issuance and adjustment described in this Section 8(b), in the case of the
issuance of securities convertible into or exercisable for shares of Common
Stock, the price per share shall be deemed to be the quotient obtained by
dividing (i) the sum of (A) the price paid for such derivative security plus (B)
the aggregate amount of consideration to be paid upon conversion or exercise
price of such security for the maximum number of shares for which the derivative
security may be converted or exercised, by (ii) the total number of shares of
common stock issuable upon conversion or exercise price of such security for the
maximum number of shares for which the derivative security may be converted or
exercised. The adjustment described in this Section 8(b) shall be made
immediately upon the earlier of (x) the issuance of the derivative security or
(y) the Company entering into an agreement to issue the derivative security, in
each case at a price lower than the price per Share in the Offering (which price
is subject to adjustment for stock dividends, subdivisions and combinations),
but such adjustment shall not be made again upon any issuance of shares of
Common Stock upon conversion of such derivative security. Any Common Stock or
derivative security issued or issuable by the Company for no consideration or
for consideration that cannot be determined at the time of issuance will be
deemed issuable or to have been issued for $0.01 per share of Common Stock.  The
rights of Subscriber set forth in this Section 8 are in addition to any other
rights the Subscriber has pursuant to this Agreement, any Transaction Documents,
and any other agreement referred to or entered into in connection herewith or to
which Subscriber and Company are parties.  For purposes hereof, “Excepted
Issuances” means the (i) Company’s issuances of securities  comprising the full
or partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity that has been approved by a majority of
disinterested directors of the Company and in which holders of such securities
or debt are not at any time granted registration rights, (ii) the Company’s
issuance of securities in connection with strategic license agreements and other
partnering arrangements so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, (iii) the Company’s issuance of common stock or its
issuances or grants of options to purchase common stock to employees, directors,
and officers of the Company pursuant to any stock or option plan duly adopted
for such purpose, by a majority of the non-employee members of the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose, and (iv) the Company’s issuances of securities
upon the exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of common stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities.
 
9.           Closing Conditions.
 
(a)           The obligation hereunder of the Subscriber to acquire and pay for
the Purchased Securities is subject to the satisfaction or waiver, at or before
the Closing, of each of the conditions set forth below. These conditions are for
the Subscriber’s sole benefit and may be waived by the Subscriber at any time in
its sole discretion.
 
(i)           The representations and warranties of the Company contained in
this Agreement shall have been true and correct on the date of this Agreement
and shall be true and correct on the Closing Date as if given on and as of the
Closing Date (except for representations given as of a specific date, which
representations shall be true and correct as of such date), and on or before the
Closing Date the Company shall have performed all covenants and agreements of
the Company contained herein or in any of the other Transaction Documents
required to be performed by the Company on or before the Closing Date;
 
 
 

--------------------------------------------------------------------------------

 


(ii)          The Transaction Documents have been duly executed and delivered by
the Company to the Subscriber;


(iii)         On the Closing Date, the Subscriber shall have received an opinion
of LorentzAngula Incorporated, the Namibian counsel for NMC, dated the Closing
Date, addressed to the Subscribers, in the form attached as Exhibit D.


(b)           The obligation hereunder of the Company to issue and sell the
Purchased Securities to the Subscriber is subject to the satisfaction or waiver,
at or before the Closing, of each of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.


(i)           The representations and warranties of the Subscriber in this
Agreement and each of the other Transaction Documents to which the Subscriber is
a party shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date;


(ii)          The Purchase Price for the Purchased Securities has been delivered
to the account of AGI for the sole use and benefit of the Company as described
by Schedule 6(e) Use of Proceeds; and


(iii)         The Transaction Documents to which the Subscriber is a party have
been duly executed and delivered by the Subscriber to the Company.


10.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a Business Day during normal business hours where such notice is to
be received), or the first Business Day following such delivery (if delivered
other than on a Business Day during normal business hours where such notice is
to be received) or (b) on the second Business Day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:


If to the Company, to:


NEXT GRAPHITE, INC.
318 N. Carson Street, Suite 208
Carson City, NV 89701 USA
Attn: Charles C. Bream III, CEO
Email: cliffbream@gmail.com
 
 
 

--------------------------------------------------------------------------------

 


With a copy by fax only to (which copy shall not constitute notice):


Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren L. Ofsink, Esq.
Facsimile:  (212) 224-9844


If to the Subscribers:


To each of the addresses and facsimile numbers listed on the signature pages of
this Agreement
 
(b)           Entire Agreement; Amendment. This Agreement and the other
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Subscribers makes any representations, warranty, covenant or undertaking
with respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least fifty one percent (51%) of the total number of Shares
purchased in the Offering and then held by the holders (the “Majority Holders”),
and no provision hereof may be waived other than by a written instrument signed
by the Majority Holders. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the Shares then outstanding. No
consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration is also offered to all of the parties to the
Transaction Documents or holders of Purchased Shares, as the case may be.
 
 (c)          Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.
 
(d)           Law Governing this Agreement; Arbitration.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York without regard to principles of conflicts of laws. Any controversy or claim
arising out of or relating to this contract, or the breach thereof, shall be
settled by arbitration administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The parties undertake to keep confidential all awards and orders in
their arbitration, together with all materials in the proceedings created for
the purpose of the arbitration and all other documents produced by another party
in the proceedings not otherwise in the public domain – save and to the extent
that disclosure may be required of a party by legal duty, including any
reporting obligations of the Company under the Securities Exchange Act of 1934,
as amended, to protect or pursue a legal right or to enforce or challenge an
award in bona fide legal proceedings before a state court or other judicial
authority.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)            Damages.   In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transaction Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages.
 
(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscriber and thus
refunded to the Company.
 
(h)           Calendar Days and Business Days.   All references to “days” in the
Transaction Documents shall mean calendar days unless otherwise stated.  The
term “Business Day” shall mean days that the New York Stock Exchange is open for
trading for three or more hours.  Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-Business Day in any of the Transaction
Documents shall be automatically extended to the next Business Day and interest,
if any, shall be calculated and payable through such extended period.
 
(i)            Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(j)            Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Subscription Agreement with
NEXT GRAPHITE, INC. by signing and returning a copy to the Company whereupon it
shall become a binding agreement.


NUMBER OF SHARES                            x  $1.00
=                            (the “Purchase Price”) 
 
___________________________________
_____________________________________
Signature
Signature (if purchasing jointly)
   
___________________________________
_____________________________________
Name Typed or Printed
Name Typed or Printed
   
___________________________________
_____________________________________
Entity Name
Entity Name
   
___________________________________
_____________________________________
Address
Address
   
___________________________________
_____________________________________
City, State and Zip Code/Country
City, State and Zip Code/Country
   
___________________________________
_____________________________________
Telephone - Business
Telephone – Business
   
___________________________________
_____________________________________
Telephone – Residence
Telephone – Residence
   
___________________________________
_____________________________________
Facsimile – Business
Facsimile – Business
   
___________________________________
_____________________________________
Facsimile – Residence
Facsimile – Residence
   
___________________________________
_____________________________________
Tax ID # or Social Security #
Tax ID # or Social Security #



Name in which securities should be
issued:                                                                           
 
Dated:           ____________________, 2014
 
This Subscription Agreement is agreed to and accepted as of ___________, 2014.
 

 
NEXT GRAPHITE, INC.
           
By:
        Name:       Title:  

 
 
 

--------------------------------------------------------------------------------